DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 05/19/2022.  The applicant(s) amended claims 1, 9-11, 13, 15-17 and 27 (see the amendment: pages 2-9).
The examiner withdrew previous claim rejection under 35 USC 112 (a), because the applicant provided references/examples disclosed in the specification and argued that the rejected limitation “need not be described literally.”  Accordingly, the related arguments /references would be used as admitted description/interpretation for the same the limitation in the  prior art rejection (see detail below), wherein, particularly, claimed term “immediately” would be interpreted as inherent characteristic/feature of “operations sequence” or “ordered operations hereinafter. 
	The examiner withdrew previous claim rejection under 35 USC 112 (b), because the applicant amended the corresponded claim(s). 
The examiner withdrew previous claim rejection for claims 6 and 22 under 35 USC 103, because applicant’s arguments (Remarks: page 19) are persuasive. 
Response to Arguments
Applicant's arguments filed on 05/17/2022 with respect to the claim rejection under 35 USC 103, have been fully considered but they are not persuasive.
In response to applicant's arguments with respect to claim 1 (also related to claims 8, 17, 24 and 31) that “the cited art fails to teach or surest automatically executing an operations sequence representing user interactions, wherein the operations sequence comprises a first operation immediately followed by a second operation”  (Note: underline portion is emphasized by the applicant), “Rohde  (primary reference) fails to teach any operations sequence representing user interactions, that is automatically executed on the computing device” since “these cited portions of Rohde are merely directed to creating a link to a target state” which “does not include any automatic execution of an operations sequence that represents user interactions”, “Rohde never suggests that the link includes an automatic execution of a recurring sequence” and “teaches away from the recited feature of automatically executing the operations sequence or portion thereof on the computing device” (Remarks: page 12, last paragraph to page 15, paragraph 1), “McNair fails to teach or suggest any operations sequence representing user interactions, that is automatically executed on the computing device” and his description is not related mimicking of a user interaction” (Remarks: page 15, paragraph 2 to page 16, paragraph 3), “the cited art fails to teach or surest the recited operations sequence” and “the combination of Rohde and McNair fails to teach or suggest these features” since “Rohde fails to teach or suggest the recited operations sequence” (Remarks: page 16, last paragraph to page 18, paragraph 5),  examiner respectfully disagrees with applicant’s arguments and has a different view of prior art teachings and claim interpretations.  
Firstly, it is noted that claimed/argued limitation regarding “operations sequence comprises a first operation immediately followed by a second operation…” is recited in a quite broad manner so that any sequence/series/path/subsequence of (or ordered) operations/actions/ services/events representing/associating/relating/linking user interactions with a user interface for operating the computer device would read on the limitation.  It is also noted that claimed/argued limitation regarding “mimicking a user interaction with the first element to perform the first operation” is also recited in a broad manner, which does not specify/limit what kind of mimicking user interaction would be used.  Therefore, the rejection based on broadest reasonable interpretation of claimed limitation(s) in light of the specification, is proper.     
Secondly, it is noted that the applicant’s arguments failed to treat the prior art teachings as a whole.  The applicant’s arguments appear to say that Rohde’s teachings mealy have user manually actions/selections sequence in the user interactions, but have no automatic operations sequence.  This is not true.  In fact, Rohde’s teachings include not only user actions/selection, but also automatic operations sequence, as rejected.  For example, even though Rohde’s invention focus on ‘identifying recurring sequence of user interactions with application’, the ‘generating short cuts for the identified recurring sequences’ itself would involve automatic ‘multiple operations’ sequence/series including ‘computing event or combination of events, a service or combination of services, a designated user interface, a scroll position or zoom level of a user interface, or some combination thereof’, which means ‘hot garget’ or ‘target state’ (i.e. ‘a click path’ as a ‘shortcut’ for the ‘identified recurring sequence’) of the application, which is clearly featured in automatic multiple/combined operations sequence/series (p19-p21).  It can be seen that Rohde’s ‘user interactions’ via ‘user interface elements’ not only involve user actions (such as tapping/clicking) but also involve corresponding device/system operations/actions/events /services/executions in a ‘series’/‘path’ (read on “operations sequence” executed “automatically”) (p20-p23), wherein ‘automatically generating links to hot target(s)’ for a recurrent sequence/path/series itself also properly reads on “automatically executing the operations sequence.”  Further, regarding claimed/argued limitation “wherein the operations sequence comprises a first operation immediately followed by a second operation,” it, as rejected, is properly addressed/covered based on teachings of Rohde, wherein claimed term “immediately” is interpreted as an inherent characteristic/feature of operations/actions/services /events/executions sequence/series in light of the arguments/examples referenced/admitted by the applicant (see Remarks: page 11).  It can be also seen that, Rohde discloses that ‘the target state of the application may include any state that may be reached through one or more user interactions with the application, such as a series of selections or searches’, including ‘list of actions (read on corresponding operations by the device/system) may be the recurring sequence user interactions that results in the target state’ (p32); presenting (first operation) ‘prompt indicating that the user has performed this series of steps multiple times and asking if the user would like to identify the target state for the recurring sequence of user interactions’ and ‘responding to the prompt affirmatively may cause the "Acme Account" link 440 of FIG. 4 to be displayed (second operation) in the navigation user interface 400’, and ‘subsequently selecting the link 440 may lead (further operation in the series/sequence) the user directly to the Acme account information page’ (p37); and/or that when a recurring sequence of user interactions is identified and associated (first operation) with a first target state, the recurring sequence and the first target state may be stored (second operation) in the database system (p39); all of these would be properly read on the above argued/claimed limitation, based on broadest reasonable interpretation of the claim in light of the specification.  
	Thirdly, in response to applicant’s arguments (Remarks: page 15, last paragraph to page 16, paragraph 2) against teachings of secondary reference (McNair), it is noted that main reason to introduce McNair is that Rohde does not expressly disclose “mimicking” the user interaction while McNair does.  As rejected, McNair teaches ‘speech recognition and synthesis’ for controlling ‘interactions’ or ‘dialog(s)’ with a ‘user’ using ‘not only a graphical user interface (GUI) but a voice user interface as well’, wherein ‘dialog units’ /‘interaction’ corresponding to ‘visual elements of screen (i.e. ‘GUI screen’)’ can be specified via ‘voice (or audio) data’ (including ‘received’ via ‘microphone’ and ‘audio prompt’) so as to ‘mimic the order of the GUI screen’ that clearly and properly read on claimed/argued “mimicking a user interaction” with the element(s) (based broadest reasonable interpretation of the limitation as mentioned above, and in light of the specification: p94), which clearly/properly stratifies/covers the argued/claimed limitation that the first reference lacks.  It can be seen that the rejection clearly provides articulated reasoning and explanation for combining the teachings of the two references and properly addressed motivation /obviousness for the combination (see detail in the rejection below).  Further, it is noted that McNair additionally discloses ‘actions’ including a ‘series’/‘sequence’ of prompts/inputs /interactions/linked dialog units in certain order (read on operations sequence) for a dialog /workflow (read on user interactions) for processing a product order form with ‘GUI’ elements of a device (Figs. 2, 5, p64-p66), which further support the combined rejection against the claimed/argued limitation regarding “operations sequence.”   
	Finally, in response to applicant's arguments (Remarks: page 14, last limitation to page 15, paragraph 4, page 8), against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combined teachings of the two references, for which the rejection clearly provides articulated reasoning and explanation to combine the teachings of the two references and properly addresses motivation/obviousness for the combination (see detail in the rejection below), so that the rejection is proper.
For above reasons, the applicant’s arguments are not persuasive, and accordingly the rejection is sustained. 
 
Claim Rejections - 35 USC § 103
Claims 1, 7, 11-17, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over ROHDE (US 2015/0178348) in view of MCNAIR et al. (US 2005/0010892) hereinafter referenced as MCNAIR. 
As per claim 1, ROHDE discloses ‘identifying recurring sequences of user interactions with an application’ (title), comprising:
obtaining an operations (read on ‘interactions’, ‘events’, ‘services’, ‘operations’, ‘actions’, and/or ‘selections’) sequence (or a ‘set’, ‘series’, ‘path’, ‘list’, and/or ‘application’), wherein the operations sequence comprises a first operation immediately followed by a second operation (wherein the ‘interactions’, ‘events’, ‘services’, ‘operations’, ‘actions’, and/or ‘selections’ in the ‘set’, ‘series’, ‘path’, and/or ‘application’ are running one by one, i.e. one immediately followed by another, in nature, such as operations/actions to respond to tapping ‘user interface elements’ in an order of ‘Search then Task then My Tasks’, so as being read on the claimed limitation), wherein each of the first and second operations representing a user interaction (one of ‘user interactions’ such as ‘selections’ and ‘searches’),  with an element (or component, such as a ‘link’, ‘icon’, or ‘field’) of (or ‘in’) a user interface (‘user interface elements’) for operating (‘running on’) the computing device  (‘user’s computing device’ or 'laptop or desktop computer’) (Fig. 1, p(paragraph)21-p22, p25-p27, p32, p49-p51, p79; wherein the teachings of (a) ‘the target state of the application may include any state that may be reached through one or more user interactions with the application, such as a series of selections or searches’, including ‘list of actions (read on corresponding operations by the device/system) may be the recurring sequence user interactions that results in the target state’ (p32), (b) presenting (first operation) ‘prompt indicating that the user has performed this series of steps multiple times and asking if the user would like to identify the target state for the recurring sequence of user interactions’ and ‘responding to the prompt affirmatively may cause the "Acme Account" link 440 of FIG. 4 to be displayed (second operation) in the navigation user interface 400’, and ‘subsequently selecting the link 440 may lead (further operation in the series/sequence) the user directly to the Acme account information page’ (p37), and/or (c) when a recurring sequence of user interactions is identified and associated (first operation) with a first target state, the recurring sequence and the first target state may be stored (second operation) in the database system (p39), would be also read on the above limitation regarding “operations sequence”, based on broadest reasonable interpretation of the claim in light of the specification);
automatically executing (or ‘running’ or ‘perform’) the operations sequence or portion thereof (stated above, also including but not limiting: ‘provide’/‘display’ ‘the navigation user interface’ including ‘links’ and ‘lead the user directly to the Acme account details page’; presenting ‘prompt’ indicating ‘times’ of the ‘series of steps’ performed by the ‘user’ and asking user to ‘identify the target state’, and ‘cause’ related ‘link’ to ‘be displayed’ and ‘lead the user directly to’ the related page’ based on ‘subsequently selecting the link’; ‘display the stet of opportunities’ associated with ‘graphical and tabular form’ and then identifying ‘opportunity report’; or ‘when a recurring sequence of user interactions is identified and associated with a first target state, the recurring sequence and the first target state may be stored in the database system’ for updating related ‘data objects’) on the computing device (same above), (Figs. 4-6, p32-p39, p55, p60, also see p19, herein ‘separate operations may be combined’ and/or ‘a single operation may be implemented in multiple operations), wherein said automatically executing comprises: 
in response to a determination that a first element (read on one of  the ‘elements’ or ‘component(s)’ including a ‘link’, ‘icon’, or ‘field’, such as element of ‘Search’ in the sequence/series of ‘Search then Task then My Tasks’) required for (or associated with) performing (or running) the first operation (read on corresponded one of ‘interactions’, ‘events’, ‘services’, ‘operations’, ‘actions’, and/or ‘selections’ related to a service or application, such as performing ‘Search’, or ‘initially provide for display the navigation user interface’) is available (or ‘accessible’, or in ‘usability’) for user interaction in a first state (read on any initial/beginning /preceding state/status/situation, or before a ‘change’ or before a ‘target state’, of interactions /actions/operations/selections in a sequence/set/series/path/application associated with the user interface or the device, in a broad sense in light of the specification: p41) of (associated with) the computing device, [mimicking] (performing/running) a user interaction with the first element to perform the first operation, whereby causing a current state of the computing device to change from the first state to a second state (read on any following state/status /situation, or after a ‘change’ or a ‘target state’ itself, of interactions /actions operations/selections in a sequence /set/series/path/application associated with the user interface or the device, in a broad sense in light of the specification: p41); (Figs. 1, 3-6, p20-p27, p60, p66, p32-p38, p79); and 
in response to a determination that a second element (such as element of ‘Task’ or ‘My Tasks’ in the sequence/series of ‘Search then Task then My Tasks’) required for performing the second operation (such as performing ‘Task’ or ‘My Tasks’, or ‘selecting’ a ‘link’ displayed in ‘navigation user interface’) is available for user interaction in the second state, [mimicking] (performing/running) user interaction with the second element to perform the second operation (same/similar as applied to the first operation as stated above) (Figs. 1, 3-6, p20-p27, p60, p66, p32, p79).
Even though ROHDE discloses performing/running the user interaction(s) with the related elements/components as stated above, ROHDE does not expressly disclose “mimicking” the user interaction(s).  However, the same/similar concept/feature is well known in the art as evidenced by MCNAIR who discloses ‘method and system for integrating multi-modal data capture device inputs with multi-modal output capabilities’ (title), providing ‘speech recognition and synthesis’ for controlling ‘interactions’ or ‘dialog(s)’ with a ‘user’ using ‘not only a graphical user interface (GUI) but a voice user interface as well’, wherein ‘dialog units’ /‘interaction’ corresponding to ‘visual elements of screen (i.e. ‘GUI screen’)’ can be specified via ‘voice (or audio) data’ (including ‘received’ via ‘microphone’ and ‘audio prompt’) so as to ‘mimic the order of the GUI screen’ (read on claimed mimicking user interaction with the element(s) in light of the specification: p94) by ‘voice-enable application’ (p17, 64-p66, p77-p78).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of ROHDE and MCNAIR together by providing (additionally or alternatively) a mechanism of mimicking user interaction(s) with visual element(s) (or dialog units or user interface elements) by using speech recognition/synthesis and/or voice user interface to perform/control/run related tasks/operations /applications/service(s) associated with GUI interactions/dialogs, as claimed, for the purpose of  (motivation) of offering users/workers enhance mobility within the workplace to simplify some tasks by using speech recognition, and/or expanding ability of multimodal capability by coordinating voice data entry, audio feedback, and peripheral device input and output (MCNAIR: p3-p4, p17).  
 As per claim 7 (depending on claim 1), ROHDE in view of MCNAIR further discloses “an operation (or interaction, event, service) representing a user interaction with an application program (such as ‘navigation’ as ‘the application’ that is ‘programed’, or ‘browser program’)” (ROHDE: p20-p22, p25) and “in response to a determination that the application program is not installed on the computing device, prompting the user to activate execution of a sequence to download the application program” (p47, ‘prompt to display’ and ‘ask user' to ‘create a short cut’ for the application', p67, ‘configurable using applications, such as a browser' and the 'applications’ being ‘downloadable’, therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that prompting the user to install/configure a downloadable application on the device would be in the same/similar way as used for prompting user to create shortcut, so that its implementation based on teachings of ROHDE (in view of MCNAIR), would be within the scope of capability of the skilled person in the art and the result would be predictable).
As per claim 11 (depending on claim 1), ROHDE in view of MCNAIR further discloses “a repository (database system) comprises recorded (or stored) operations sequence, wherein the recorded operations sequence is recorded while the operations sequence is performed by a user; and wherein an identifier for the recorded operations sequence is provided by that user” (ROHDE: p27-p28, p39-p40).
As per claim 12 (depending on claim 1), ROHDE in view of MCNAIR further discloses “displaying a display to the user hiding the user interface, whereby at least a portion of the one or more elements of the user interface with which user interactions are performed is not visible to the user during said automatic execution of the operations sequence or portion thereof” (ROHDE: Figs. 4-6, p22).
As per claim 13 (depending on claim 1), ROHDE in view of MCNAIR further discloses “obtaining (such as by performing ‘search’) the operations sequence from a repository (‘database system’ storing ‘data objects that identify a first set of user interactions’), wherein the repository comprising a plurality of operations sequences (such as different sets of user interactions associated with different links, applications and/or users)  and usage statistics (read on ‘a number of times’ of ‘previously performed this sequence’, or ‘number of occurrences for the recurring sequence of user interactions’, for determining ‘frequently’ performed or ‘infrequent’ sequence if it ‘meets or exceeds’ a designated ‘number of occurrences’ i.e. above a threshold) thereof” (ROHDE: p27-p28, p36, p39-p40, p43).
As per claim 14 (depending on claim 1), ROHDE in view of MCNAIR further discloses “implicitly defining (read on ‘automatically generating’, ‘auto-generated’ and ‘without being configured by user input’, ‘automatically identify’, or ‘automatically’ providing ‘a feed tracked update’) the operations sequence (read on a ‘link’ or ‘path’ for a ‘target state’) based on monitored activity (‘recurring click paths’, or ‘recurring sequence of user interaction’) of one or more users without any of the one or more users explicitly initiating a recordation of their activity” (ROHDE: p23, p37, p57, p76).
As per claim 15 (depending on claim 14), the rejection is based on the same/similar reason(s) for claims 14-15, because it also reads on the limitations of claim 15. 
As per claim 16 (depending on claim 14), the rejection is based on the same/similar reason(s) for claims 13 and 14, because it also reads on the limitations of claim 16, wherein additional limitation regarding “a group of user” is also disclosed by ROHDE (p107, p111-p112, p121, therefore, by given about teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the claimed features/functions applied to a user would be also applied in the same/similar way to a group of users, and its implementation would be within the scope of capability of the skilled person in the art and the result would be predictable).
As per claims 17, 23, 25 and 26, they recite an apparatus. The rejection is based on the same reasons described for claims 1, 7, 12 and 14 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein additional limitation regarding “processor” is disclosed by ROHDE (p67).
As per claim 27, it recites a computer program product comprising a computer readable storage medium that is excluded from the transitory type of medium such as signals.  The rejection is based on the same reason described for claim 1, because the claim recites the same/similar limitations as claim 1, wherein additional limitations regarding “processor” and “program instructions” are also disclosed by ROHDE (p67).

Double Patenting
Claims 1-4, 6-7 and 11-12, 17-20, 22-23, 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,934,782 hereinafter referenced as P782. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claims 1-4, 6-7 and 11-12, comparison of limitations between the claims of instant application and claim(s) of P782 as following: 
Claims of instant application 
Claims of P782
1. A method performed by a computing device, wherein said method comprising:



 obtaining an operations sequence, wherein the operations sequence comprises a first operation immediately followed by a second operation, wherein each of the first and second operations representing a user interaction with an element of a user interface for operating the computing device; and 















automatically executing the operations sequence or portion thereof on the computing device, wherein said automatically executing comprises: 
    
    
in response to a determination that a first element required for performing the first operation is available for user interaction in a first state of the computing device, mimicking a user interaction with the first element to perform the first operation, whereby causing a current state of the computing device to change from the first state to a second state; and 

     in response to a determination that a second element required for performing the second operation is available for user interaction in the second state, mimicking user interaction with the second element to perform the second operation. 

 


2. The method of Claim 1, 


wherein said automatically executing comprises: 

in response to a determination that the first element is unavailable for user interaction in a third state of the computing device: 


obtaining an intermediary operations sequence, wherein the intermediary operations sequence comprises one or more operations, each operation representing a user interaction with an element of the user interface for operating the computing device, wherein the intermediary operations sequence is configured to cause the computing device to switch from the third state to the first state of the computing device; 



performing the intermediary operations sequence or portion thereof to cause the computing device to switch from the third state to the first state, whereby allowing automatic execution of the first operation.  


3. The method of Claim 2, 

wherein said obtaining the intermediary operations sequence comprises: selecting between a plurality of alternative intermediary operations sequences, each of which is configured to cause the computing device to switch from the third state to the first state of the computing device, wherein said selecting is based on scores of each alternative intermediary operations sequence.  

4. The method of Claim 3, wherein each of the scores is indicative of likelihood of successful execution of a corresponding alternative intermediary operations sequence.  

6. The method of Claim 1, further comprising: 
responsive to a determination that execution of the operations sequence cannot be completed automatically, prompting a user of the computing device to complete execution of the operations sequence; 
monitoring operations of the user to determine an intermediary operations sequence; and 
storing the intermediary operations sequence for future use.  


7. The method of Claim 1, 

wherein the operations sequence comprises an operation representing a user interaction with an application program; and 
wherein said automatically executing the operations sequence comprises: in response to a determination that the application program is not installed on the computing device, 





prompting the user to activate execution of a sequence to download the application program.  

11. The method of Claim 1,

wherein the repository comprises recorded operations sequence, wherein the recorded operations sequence is recorded while the recorded operations sequence is performed by a user; and wherein an identifier for the recorded operations sequence is provided by that user.  

12. The method of Claim 1, 

wherein said automatically executing the operations sequence or portion thereof on the computing device comprises: displaying a display to the user hiding the user interface, whereby at least a portion of the one or more elements of the user interface with which user interactions are performed is not visible to the user during said automatic execution of the operations sequence or portion thereof. 
1. A computer-implemented method performed by a computing device operated by a user, wherein said computer-implemented method comprising: 

obtaining an identifier of an operations sequence comprising one or more operations, each operation representing a user interaction with an element of a Graphical User Interface (GUI) for operating a computing device; wherein said obtaining the identifier comprises obtaining a vocal command of the user and extracting the identifier from the vocal command; 

obtaining the operations sequence, wherein obtaining comprises searching a repository of operations sequences using the identifier to obtain the operations sequence, wherein the repository of operation sequences comprises operations sequences defined based on a previous execution of one or more operations by another computing device other than the computing device on behalf of another user other than the user; and 

automatically executing the operations sequence or portion thereof on the computing device; wherein for each of the one or more operations said automatically executing comprising: 

determining a required element for user interaction therewith which the operation represents based on a layout of a GUI displayed during previous execution of the operation by another computing device, whereby unique and persistent identification of an element interacted therewith on behalf of another user while defining the operations sequence is obtainable; 

obtaining and analyzing a layout of a GUI being displayed on a display screen of the computing device to determine whether the required element is available therein; and, 

responsive to determination that the required element is available, automatically executing the operation by mimicking user interaction therewith. 

3. The computer-implemented method of claim 1, 

wherein said automatically executing comprises: 

in response to a determination that the element required for performing a current operation is unavailable for user interaction in a current state of the computing device: 

obtaining an intermediary operations sequence, wherein the intermediary operations sequence comprises one or more operations, each operation representing a user interaction with an element of the user interface for operating the computing device, wherein the intermediary operations sequence is configured to cause the computing device to switch from the current state to a target state of the computing device, wherein in the target state the element is available for user interaction; 

performing the intermediary operations sequence or portion thereof to cause the computing device to switch from the current state to the target state, whereby allowing automatic execution of the current operation.

 
  4. The computer-implemented method of claim 3, 
wherein said obtaining the intermediary operations sequence comprises: selecting between a plurality of alternative intermediary operations sequences, each of which is configured to cause the computing device to switch from the current state to a target state of the computing device, wherein said selecting is based on scores of each alternative intermediary operations sequence,

wherein each of the scores is indicative of likelihood of successful execution of a corresponding alternative intermediary operations sequence. 


5. The computer-implemented method of claim 1, further comprising: 
responsive to a determination that execution of the operations sequence cannot be completed automatically, prompting a user of the computing device to complete execution of the operations sequence; 
monitoring operations of the user to determine an intermediary operations sequence; and 
storing the intermediary operations sequence for future use. 

6. The computer-implemented method of claim 1, 
wherein the operations sequence comprises an operation representing a user interaction with an application program; and 
wherein said automatically executing the operations sequence comprises determining whether the application program is installed on the computing device. 
   
7. The computer-implemented method of claim 6, wherein in response to a determination that the application program is not installed on the computing device, prompting the user to activate execution of a sequence to download the application program.

13. The computer-implemented method of claim 1, 
wherein the repository comprises recorded operations sequence, wherein the recorded operations sequence is recorded while the recorded operations sequence is performed by a user; and wherein an identifier for the recorded operations sequence is provided by that user. 

16. The computer-implemented method of claim 1, 
wherein said automatically executing the operations sequence or portion thereof on the computing device comprises: displaying a display to the user hiding the user interface, whereby at least a portion of the one or more elements of the user interface with which user interactions are performed is not visible to the user during said automatic execution of the operations sequence or portion thereof. 


Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that limitations of claims of the instant application would be either (i) anticipated by/read on correspondent limitations of claims of P782 respectively (wherein limitation(s) of claim(s) of P782 has the same or narrower scope(s) comparing the related limitation(s) of the claims of instant application), or (ii) obvious variation from the corresponding limitation(s) of claim(s) of P782, for which the vacation would be substantially within the same/similar scope of the inventive idea/concept in term of patentable distinguishability, and its implementation would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 17-20, 22-23 and 25, they recite an apparatus. The rejection is based on the same reason(s) described for claims 1-4, 6-7 and 12 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
Regarding claim 27, the rejection is based on the same reasons described for claim 1, because the claim recites the same/similar limitation(s) as claim 1.

Allowable Subject Matter
Claims 5, 8-10, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          
QH/qh
July 20, 2022
/QI HAN/Primary Examiner, Art Unit 2659